Opinion by
Mr. Justice Dean,
A thorough examination of the voluminous testimony in this case, has convinced us that the conclusions of the master and the decree of the court below are right. The plaintiff, on 10th October, 1872, leased to defendant its railroad, for a period of nine hundred and ninety-nine years, as well as all its traffic contract rights with connecting or feeder railroads, and with shippers ; the leased road to be run, used and operated by the defendant, upon certain terms and conditions. As a consideration, the defendant agreed to pay the maturing interest on certain obligations of the plaintiff company, and eventually the principal, and, in addition, semiannually as rental, a sum equal to thirty per cent of the gross receipts of the leased road. This was the minimum ; even this was protected by the further stipulation, that the annual rental was never to fall below $226,000 per year. The lessee further agreed to maintain the road in good order and repair; operate it with all reasonable care and efficiency ; and further, use all proper and reasonable means to maintain and increase the business thereof.
As the value or amount of the rental, beyond the minimum, payable to plaintiff, would depend on the amount of the gross receipts, the importance of this last clause becomes apparent. The defendant, about ten years after the lease of the Cata*560wissá Railroad, became practically the owner of the Shamokin Railroad, a connecting road, having the same general direction as the Catawissa, and practically east and west the same terminals; while operating this road, nominally, under a lease, defendant really was the owner. The burden of plaintiff’s complaint is, that it being to defendant’s interest to promote traffic on the last named road, it wrongfully, and to the prejudice of the Catawissa, diverted traffic from the Catawissa to the Shamokin.
The fact is undisputed, that, by reason of traffic contracts made by defendant with new western connections, the carrying business, thereafter, of anthracite coal west and bituminous east, greatly increased. If the whole of defendant’s coal traffic west from Shamokin had been put on the Catawissa, it would have had a haul of ninety-six miles, the entire length of its road, but as much of it was diverted to the Shamokin at the point of intersection with the Catawissa, the latter got but twenty-eight miles; and the respective hauls were the same with the return freights east.
The master found, that to have given the Catawissa the carrying of all this freight, would, on account of its grades, curvatures and ancient methods of construction, have been impracticable ; but, nevertheless, that defendant, by its traffic contracts with connecting roads east and west, had largely increased the traffic of the Catawissa. Notwithstanding this increase, however, with the exception of one year, 1886, thirty per cent of the aggregate gross receipts has never equalled the minimum rental.
While we concur, almost throughout, in the findings of fact and conclusions of the master and the court below, that plaintiff, under the evidence, has presented no case which entitles it to an account up to the date of the filing of the bill in this case, we will not undertake now to give a construction to this lease which would determine the rights of the parties, in the future, under a different state of facts. The defendant covenanted that it would, during the term, “ maintain in good order and condition, keep in public use, and operate with all reasonable care and efficiency, the Catawissa Railroad, and shall anti will use all proper and reasonable means to maintain and increase the business thereof.” As is properly said by the court *561below, “ It is difficult, perhaps impossible, to bring within the limits of a precise definition exactly what is required hy an undertaking in such general terms.” But we decline to say that the defendant had a right, in view of this covenant, to operate its own road for its own benefit, without incurring any responsibility to the plaintiff. We can easily see how defendant, by the operation of its own road, might violate this stipulation, in both spirit and letter, and thereby become answerable to plaintiff. While it is clear from the evidence, that, up to this time, it has not done so; and while no precise definition of its duty, under this general covenant, ought now to be given ; still, future operations can alone determine its future responsibility. In giving the lease a construction applicable only to the facts before us, we avoid any prejudice of plaintiff’s right, or suggestion of wrong on part of defendant.
The decree is affirmed, and the appeal is dismissed.